In a negligence action to recover damages for personal injuries, the defendant Maria Vecchio appeals from an order of the Supreme Court, Suffolk County (D’Emilio, J.), dated August 5, 1998, which denied her motion for summary judgment dismissing the complaint and all cross claims insofar as asserted against her.
Ordered that the order is affirmed, with one bill of costs.
The appellant failed to demonstrate her entitlement to judgment as a matter of law (see, Sanford v Stillitano, 241 AD2d 489). There was conflicting evidence as to how the instant three-vehicle, rear-end, chain-reaction collision occurred, including evidence suggesting that there were multiple impacts. Accordingly, the court correctly denied the appellant’s motion (see, Sanford v Stillitano, supra; Omrami v Socrates, 227 AD2d 459; Cofrancesco v Murino, 225 AD2d 648). S. Miller, J. P., Sullivan, Friedmann and Feuerstein, JJ., concur.